United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      May 9, 2006
                       ______________________
                                                             Charles R. Fulbruge III
                            No. 05-10878                             Clerk
                          Summary Calendar
                       ______________________

ANDRES MARES REYNA JR.
                                             Plaintiff - Appellant,

     v.

UNITED STATES OF AMERICA
                                             Defendant - Appellee.

                       ______________________

          Appeal from the United States District Court
               for the Northern District of Texas
                        No. 4:04–CV–598–Y
                      _____________________

Before: HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Federal   prisoner   Andres   Mares   Reyna,   Jr.   filed   a   civil

complaint against the Government seeking the return of property

seized in connection with his federal conviction for possession

with intent to distribute cocaine. He appeals the district court’s

grant of summary judgment against him.         Reviewing de novo, we

affirm.

     First, Reyna claims that three vehicles were improperly seized

and forfeited.    The district court correctly concluded it lacks

jurisdiction to hear disputes over the vehicles. The res has never


     *
        Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
been in federal custody and has not been subject to federal

forfeiture.     Instead, the vehicles are in custodia legis of the

Tarrant County state district court of Texas.              That court has

exclusive jurisdiction over the res.         See Scarabin v. D.E.A., 966

F.2d 989, 994–95 (5th Cir. 1992).

     Second, Reyna claims that he received inadequate notice that

two sums of currency, $136,238.00 and $22,733.20, were to be

forfeited in connection with his criminal case. The district court

correctly rejected this claim.            The Government mailed written

notices to Reyna’s address, to his attorney, and to his parents.

The Government also published notice in the Wall Street Journal.

All of these notices advised of the right to file a claim or

petition for remission.         Reyna’s contention that he received

insufficient notice is belied by the fact that he filed for

remission    (through   his   attorney)    after   the   Government   mailed

notice.     Under the circumstances of this case, the Government’s

notice was “reasonably calculated . . . to provide notice to the

claimant.”    United States v. Robinson,      434 F.3d 357, 367 (5th Cir.

2005).    It satisfied both constitutional and statutory procedural

requirements.    See id.

     Third, Reyna brings substantive challenges to the forfeiture

of the currency.        He argues that he earned the money through

legitimate means and that the Government seized it pursuant to

invalid search warrants.       The district court correctly rejected

these claims for want of jurisdiction given that Reyna failed to
file a legal claim with the forfeiting agency.         See United States

v. Schinnell, 80 F.3d 1064, 1069 n.7 (5th Cir. 1996).         If Reyna had

done so, he would have triggered a judicial proceeding through

which he could have asserted defenses to forfeiture.             Instead,

Reyna sought remission.     “[T]his court may not review the merits of

[Reyna’s] claim because such remissions are acts of grace by the

agency.”    Scarabin, 919 F.2d at 338.         “Having failed to avail

[himself]   of   the   procedures   for   requiring   the   government   to

institute judicial forfeiture proceedings in the first instance,

remand is not available to reopen the inquiry into whether there

was an adequate basis for this proceeds forfeiture.” Schinnell, 80

F.3d at 1069 n.7.

     AFFIRMED.